Exhibit 10.7

HYATT HOTELS CORPORATION

AMENDED AND RESTATED SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION

(Effective June 15, 2011)

All non-employee Directors of Hyatt Hotels Corporation (“HHC”) will be entitled
to receive the following compensation pursuant to the Non-Employee Director
Compensation Program (the “Program”) effective on and after June 15, 2011:

 

I. BOARD RETAINERS AND COMMITTEE FEES:

Members will be entitled to both annual retainers for service on the board of
directors of HHC (the “Board”) as well as service as members on any committee of
the Board1 in the following amounts:

Board Annual Retainers:

 

  •  

$70,000 annual cash retainer (“Annual Fee”). The Annual Fee will be paid on a
quarterly basis. Directors will receive a check for $17,500 after the end of
each fiscal quarter, but may elect to receive all or a portion of the Annual Fee
in shares of HHC Class A Common Stock (“Stock”). If shares of Stock are
selected, the date of grant will be the penultimate business day of the fiscal
quarter and will be considered delivered on such date. The Stock will be
reflected in the brokerage account established by HHC for the Director. If a
Director ceases to be a member of the Board during a fiscal quarter, the
Director shall receive after the end of such fiscal quarter a pro-rata portion
of the $17,500 based on the number of days in the quarter in which the Director
served on the Board.

 

  •  

$105,000 payable in the form of shares of Stock (“Annual Equity Retainer”). The
Annual Equity Retainer will be paid on the date of HHC’s annual meeting of
stockholders at which directors are elected each year (the “Annual Meeting”),
payable in arrears for service since the prior Annual Meeting. The Stock will be
reflected in the brokerage account established by HHC for the Director. If a
Director ceases to be a member of the Board prior to the next Annual Meeting,
then such Director shall receive a pro-rata Annual Equity Retainer based on the
number of days in which the Director served as a Director divided by the number
of days between Annual Meetings, determined and payable at the Annual Meeting
following the date such Director ceased to be a member of the Board.

 

  •  

Newly elected Directors will receive $75,000 payable in the form of Stock
(“Initial Equity Retainer”). The Initial Equity Retainer will be payable on the
date of election or appointment as a Director equal to the value of $75,000 in
Stock.

Committee Retainers:

 

  •  

$3,000 annual cash retainer for members of Committees other than Audit Committee

 

  •  

$9,000 annual cash retainer for members of Audit Committee.

Committee Chair Retainers:2

 

  •  

$25,000 annual cash retainer for Audit Committee Chair.

 

  •  

$25,000 annual cash retainer for Compensation Committee Chair.

 

  •  

$6,000 annual cash retainer for all other Committee Chairs.

 

1  Committee retainers and fees will be paid in cash only and Directors will not
have the right to elect to receive Stock or RSUs in lieu of cash.

2  Committee Chairs receive only the Committee Chair retainer and not the
committee retainer. The Committee Chair Retainers and Committee Retainers will
be paid in quarterly installments on the penultimate business day of the quarter
based on the Committee Chair’s and member of Committee’s service for such
quarter.



--------------------------------------------------------------------------------

II. DIRECTORS DEFERRED COMPENSATION PLAN

 

  •  

Directors may defer receipt of all or any portion of their Annual Fee or Annual
Equity Retainer (collectively the “Retainer”) pursuant to a Directors’ Deferred
Compensation Plan (the “Deferred Plan”).

 

  •  

Amounts deferred under the Deferred Plan will be denominated in restricted stock
units (each an “RSU”), which entitles the Director the right to receive shares
of Stock (not subject to restrictions other than the minimum ownership
requirements described below) at a set time in the future.

 

  •  

RSUs do not entitle the Director to rights as a stockholder. Stock will be
issued and delivered in settlement of the RSU automatically on the earlier of
the Director’s termination of service as a Director for any reason, or a change
of control (within the meaning of the current LTIP). However, at the time of the
election to receive RSUs, a Director may elect to have the Stock delivered in
settlement of the RSU in the fifth calendar year after deferral.3

 

  •  

RSUs will carry dividend equivalent rights for each RSU. In the event that HHC
pays dividends, dividend equivalent rights entitle the Director to receive
dividends on the RSUs as if they were actually issued shares of Stock.

 

III. OTHER TERMS

 

  •  

Deferral Elections: To the extent a Director desires to defer receipt of all or
any part of the Retainers under the Deferred Plan, such election must be made on
or prior to December 31 of the prior calendar year. Once an election to defer is
made, it may be revoked and changed only for future years.

 

  •  

Calculation of Number of Shares of Stock or RSUs: The number of shares of Stock
or shares subject to RSUs to be delivered to a Director will be calculated by
dividing the dollar amount of the relevant entitlement by the fair market value
of a share of Stock at the closing price of Stock on the date of the grant. Only
whole shares of Stock or RSUs will be issued by rounding up to the next whole
share of Stock, except with respect to the Annual Fee, and any remaining partial
value for a fiscal quarter will be accumulated and allocated to the next fiscal
quarter, however, in the last fiscal quarter, the value of the grant will be
rounded up to the next whole share of Stock.

 

  •  

Vesting: All shares of Stock or RSUs will be immediately vested.

 

  •  

Minimum Required Ownership: Each non-employee Director must accumulate and own,
directly or indirectly, at least $225,000 worth of the Company’s common stock
(or common stock equivalents held under the Deferred Plan) at all times during
his or her tenure on the Board; provided, that existing non-employee Directors
will have until November 30, 2014 to meet this ownership requirement and any new
non-employee Directors will have up to five (5) years of service on the Board to
meet this ownership requirement. If the market value of a Director’s stock
should fall below $225,000 (following the relevant accumulation period), such
Director shall not be permitted to sell any of the Company’s common stock until
the market value shall once again exceed $225,000 (other than in connection with
a change of control transaction).

 

3  Delivery of the Stock cannot be accelerated other than on termination as a
Director or Change in Control. Delivery of the Stock may be deferred beyond five
years, but such deferral must be for at least an additional five years and the
election to delay delivery must be made at least 12 months prior to the year in
which the Stock was otherwise to be delivered.



--------------------------------------------------------------------------------

IV. TAX TREATMENT OF STOCK AND RSUs:

 

  •  

Directors will be taxed as ordinary income on the value of the Stock on the date
the Stock is issued and delivered. The capital gain and Rule 144 holding periods
both begin on such date.

 

  •  

Directors will not be taxed on RSUs until the actual shares are issued and
delivered. At that time, the value of the shares delivered will be taxable as
ordinary income. For purposes of Rule 144 and capital gain tax rules, the
relevant “holding period” does not begin until the shares (as opposed to RSUs)
are actually issued.